20-11254-jlg   Doc 1481-10   Filed 12/11/20 Entered 12/11/20 17:46:03   Exhibit 10
                                     Pg 1 of 2




                       EXHIBIT 10
20-11254-jlg    Doc 1481-10       Filed 12/11/20 Entered 12/11/20 17:46:03             Exhibit 10
                                          Pg 2 of 2


 Tribunal:   25° Juzgado de Letras en lo Civil de Santiago
 Rol:        C-8.903-2020
 Carátula:   “AGRECU con LATAM Airlines Group S.A.”
 Cuaderno: Principal
 _________________________________________________________________________
 Téngase presente respecto de constancia de inhabilidad.


                               S.J.L. CIVIL (25°) DE SANTIAGO


        José Miguel Huerta Molina, abogado, en calidad de mandatario judicial de LATAM
 Airlines Group S.A. (“LATAM”), en autos caratulados “AGRECU con LATAM Airlines
 Group S.A.”, rol C-8.903-2020, a S.S. respetuosamente digo:


        Mediante resolución fecha 19 de octubre de 2020 (folio 56), se puso en conocimiento
 de las partes la constancia de inhabilidad de folio 55. En dicha actuación la señora jueza
 titular de este tribunal, doña Susana Rodríguez Muñoz, dejó constancia que en relación con
 ella podría concurrir la causal de recusación del numeral quinto del artículo 196 del Código
 Orgánico de Tribunales.


        Al respecto, sin perjuicio que a nuestro juicio no concurren los supuestos de hecho
 para que se configure la causal invocada, en virtud del artículo 125 del Código de
 Procedimiento Civil, esta parte renuncia a solicitar la recusación de la señora jueza titular de
 este tribunal, doña Susana Rodríguez Muñoz.


                                          POR TANTO,


 A S.S. respetuosamente pido: tenerlo presente.


                                                         Firmado digitalmente por
                                     JOSE MIGUEL         JOSE MIGUEL HUERTA
                                     HUERTA              MOLINA
                                                         Fecha: 2020.10.21 12:53:10
                                     MOLINA              -03'00'
